Citation Nr: 1622486	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from June 1978 to June 1981, and from July 1981 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript have been associated with the record.

The Board remanded the instant matter in May 2011, June 2014 and July 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that additional evidence was added to the record, to include VA treatment records dated through February 2016 and a March 2016 VA back Disability Benefit Questionnaire (DBQ), subsequent to the issuance of the December 2015 supplemental statement of the case.  The Veteran's representative waived initial AOJ consideration of this evidence in a May 2016 submission.  See 38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.



FINDING OF FACT

For the entire appeal period, the Veteran's left leg radiculopathy manifested as subjective complaints of pain, intermittent diminished or lost reflexes and intermittent sensory disturbances without muscle atrophy.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8620 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected left leg radiculopathy, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection were granted and an initial rating was assigned in the May 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  An October 2015 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disability.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in November 2006, April 2010, August 2011, July 2014, April 2015 and March 2016, as well as a November 2015 opinion, to determine the severity of his left leg radiculopathy.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left leg radiculopathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his left leg radiculopathy have worsened in severity since the last VA examinations.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

The Board notes that, in its February 2016 Informal Hearing Presentation, the Veteran's representative argued that the November 2015 VA examination report did not comply with the Board's remand instructions.  Specifically, they argue that the VA examiner failed to reconcile any conflicting opinions or provide a rationale for the opinion provided.  However, the November 2015 VA examiner clearly indicated that the Veteran did not suffer from a leg length discrepancy and attributed the conflicting opinions regarding the length of his legs to his obesity and the resulting inability to properly measure him.  Moreover, as explained below, the Veteran's purported left leg discrepancy would not result in a compensable rating even assuming that such a disability was the related to his service-connected left leg radiculopathy.  This argument is therefore without merit.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2011, June 2014 and July 2015 remand directives by obtaining the Veteran's updated VA treatment records, requesting that the Veteran identify any outstanding treatment records in the October 2015 letter, and affording the Veteran VA examinations, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a higher rating for left leg radiculopathy.  Further, the undersigned requested further information concerning current symptoms as well functional impairment, to include the impact on his daily life and employability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included afforded the Veteran the opportunity to identify and VA and non-VA providers, obtaining the Veteran's VA treatment records, as well as an examination and opinion to determine the nature and severity of the Veteran's left leg radiculopathy.  Additionally, neither the Veteran nor his representative have raised any arguments or concerns regarding the January 2011 hearing.  Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Increased Rating Claim

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 
  
B.  Left Leg Radiculopathy

The Veteran contends that the severity of his left leg radiculopathy warrants a higher rating.  In a January 2011 hearing, the Veteran testified that he had sharp pain in his left leg that traveled down his leg to the bottom of his feet as well as numb spots on the bottom of his foot.  He also testified that his left leg was shorter than his right leg.

The Veteran's left leg radiculpathy is rated under the diagnostic code for paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 8520. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

A November 2006 VA examination report reflects the Veteran's complaints of pain that radiated down his left leg to the ankle.  Physical examination reveals muscle strength to be "5/5" in the lower extremity.  Deep tendon reflexes were found to be 1+/2+ in the patella and Achilles tendon.  Sensation to light touch and pinprick over the left lateral thigh and lower leg were found to be diminished.

An April 2010 VA examination report reflects the Veteran's complaints of weakness of the leg and foot.  He reported mild pain that occurred three times per day and that each episode lasted three hours.  Physical examination was negative for sensory deficits of S1 for light touch testing or motor weakness.  Knee jerk and ankle jerk were absent and there were no signs of pathologic reflexes.  The examiner indicates that the Veteran's absent bilateral knee and ankle jerks were not related to the VA established diagnosis.

An August 2011 VA examination report reflects the Veteran's complaints of left-sided lumbar pain and tingling radiating to the left hip, extending to the posterior thigh and calf, and ending at the ankle.  He reported that the numbness extended from the arch of the foot to the second and fifth toes.  Physical examination revealed normal plantar reflexes and absent knee and ankle jerk.  Sensation examination was found to be decreased to vibration, pain/pinprick and light touch and normal position sense.  Detailed motor examination was found to be "5/5" for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension.  There was no muscle weakness or atrophy found but there was a mild decrease in the quadriceps and left calf.  The right and left legs were noted to measure 109 cm each.

A July 2014 VA peripheral nerves Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of a pinching sensation that radiated down his left leg to foot as well as mild numbness and coldness in the toes and feet.  Constant pain, intermittent pain and paresthesias and/or dysesthesias were denied.  Physical examination reveals muscle strength testing to be "5/5" for knee extension, ankle plantar flexion and ankle dorsiflexion.  Examination was negative for muscle atrophy or tropic changes.  Deep tendon reflexes were found to be 2+ in the knee and ankle.  Sensation examination was found to be decreased in the upper anterior thigh and foot/toes and normal in the thigh/knee and lower leg/ankle.  The left leg was noted to measure 106 cm while the right leg was noted to measure 103.5 cm.  The examiner found that the severity of the Veteran's left lower extremity radiculopathy constituted mild incomplete paralysis of the sciatic nerve.

An April 2015 VA peripheral nerves DBQ report reflects the Veteran's complaints of mild numbness, intermittent pain and paresthesias and/or dysesthesias.  Constant pain was denied.  Muscle strength testing in knee extension, ankle plantar flexion and ankle dorsiflexion were found to be "5/5."  Examination was negative for muscle atrophy or tropic changes.  Deep tendon reflexes were found to be 2+ in the knee and ankle.  Sensation examination found decreased sensation to light touch in the knee and lower leg/ankle while the foot/toes were found to be normal.  Hot and cold sensation, pinprick and vibration were found to be normal.  The examiner found that the Veteran's sciatic nerve manifested as mild incomplete paralysis.

A September 2015 VA treatment note reflects the Veteran's complaints of occasional radiating pain down the leg.  Muscle strength testing was found to be 5 in all areas tested and sensation testing was found to be intact over respective dermatones.  Muscle tone was found to be normal.  Patella and Achilles reflexes in the left leg were found to be 2.

In a November 2015 VA peripheral nerves DBQ report, a VA examiner opined that opined that it was less likely than not that the Veteran's left leg length discrepancy was a manifestation of his service-connected left leg radiculopathy and/or service connected lumbar spine disability and that the left leg length discrepancy did not exist prior to service and was not congenital.  The examiner reasoned that the Veteran's service entrance examination was silent for leg length discrepancies and that the measurements in the bilateral lower extremities in September 2014 resulted in an erroneous examination as the Veteran's body mass index (BMI) made it difficult to find landmarks.

A March 2016 VA back DBQ report reflects the Veteran's complaints of moderate intermittent pain and mild paresthesias and/or dysesthesias in the left lower extremity.  Numbness was denied.  Physical examination was negative for muscle atrophy.  Knee extension, ankle plantar flexion and ankle dorsiflexion were 4/5 while hip flexion and great toe extension were 4/5.  Left knee and ankle deep tendon reflexes were found to be 1+.  Sensory examination was found to be decreased in the left upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  There were no other signs or symptoms of radiculopathy noted by the examiner.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a rating of 20 percent for his service-connected left lower extremity radiculopathy.  The evidence of record documented pain, intermittent sensory deficits and intermittent absent or diminished reflexes in his left lower extremity.  Sensation examination was found to be diminished or decreased in a November 2006 VA examination, August 2011 VA examination and March 2016 VA examination while it was found to be diminished in the upper anterior thigh and foot/toes in a July 2014 VA examination and decreased to light touch in the knee, lower leg and ankle in April 2015 VA examination.  An April 2010 VA examination was negative for sensory deficits while a September 2015 VA examination found sensation to be intact.  A July 2014 VA examination found normal sensation in the thigh/knee and lower leg/ankle while an April 2015 VA examination found sensation to be normal in the foot/toes.  Deep tendon reflexes were found to be absent in VA examinations conducted in April 2010 and August 2011 and were found to be reduced in the November 2006 VA examination.  However, deep tendon reflexes were found to be 2+ in the knees and ankles in a July 2014 VA examination, April 2015 VA examination and September 2015 VA treatment note.  Muscle atrophy was not found on objective examination or alleged by the Veteran.  In light of the documented pain, intermittent sensory deficits and intermittent absent or diminished reflexes in his left lower extremity, a 20 percent rating is warranted.  A higher rating is not warranted as pain was not reported to be constant, there was no muscle atrophy and lost or diminished reflexes and sensory disturbances were intermittent.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code referable to nerves.  The records show that no nerves other than the sciatic nerve were affected by the Veteran's radiculopathy.  Specifically, the examination reports failed to show that the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve were impacted by the Veteran's service-connected condition.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of nerves is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other Diagnostic Codes are potentially applicable.

In addition, the Veteran and his representative have alleged that a separate rating is warranted for hi left leg length discrepancy.  A November 2015 VA examiner opined that the Veteran did not have a left leg length discrepancy that was attributable to the Veteran's service-connected left leg radiculopathy and noted that the measurements reflected in the September 2014 VA examination were the result of an erroneous examination due to the Veteran's BMI.  Even assuming, arguendo, that the Veteran suffers from a left leg length discprency that was attributable to his service-connected left lower extremity radiculopathy, a separate compensable rating could not be awarded.  The July 2014 VA examiner found that the left leg measured 106 cm while the right leg measured 103.5 cm, or a deficit of 2.5 cm.  Such a deificit would not warrant a compensable rating under Diagnostic Code 5275.

C.  Other Considerations

The Board has considered whether staged or further staged ratings under Hart, supra, is appropriate for the Veteran's service-connected left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating for such disability is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. The rating criteria under Diagnostic Code 8520 contemplate the Veteran's neurologic symptoms, to include pain and sensory deficits.  There are no additional symptoms of his left leg radiculopathy that is not addressed by the rating schedule.  To that end, nothing in the record indicates the Veteran has experienced moderately severe or severe incomplete paralysis and/or complete paralysis during the appeal period.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to .consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a 
specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record does not reflect, and the Veteran does not allege, that he is unemployable due to his left leg radiculopathy.   He reported that he worked as a truck driver in a November 2006 VA examination and that he was working for a temporary agency in an April 2010 VA psychiatric examination.  In a March 2016 VA examination report, the Veteran reported that he had retired from working as a commercial truck driver in September 2014 after turning over a commercial truck because his right leg gave away.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record and, consequently, no further consideration of such is necessary. 

For the foregoing reasons, the Board finds that a 20 percent rating, but no higher, for left leg radiculopathy is warranted.  However, no other higher or separate rating is warranted for the claim of entitlement to a higher rating for left leg radiculopathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or separate rating other than that awarded herein, that doctrine is not applicable.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating of 20 percent for left lower extremity radiculopathy is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


